Citation Nr: 0713226	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-37 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to service connection for a left knee 
disorder, as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1961.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

In November 2004, the veteran raised the issue of entitlement 
to an increased evaluation for service-connected bilateral 
hearing loss.  Accordingly, this issue is referred to the RO 
for appropriate disposition of the claim.


FINDINGS OF FACT

1.  An October 1965 Board decision denied the veteran's claim 
of entitlement to service connection for a right knee 
disorder.

2.  In November 2002, a claim to reopen the issue of 
entitlement to service connection for a right knee disorder 
was received.

3.  Evidence associated with the claims file since the 
October 1965 Board decision was not of record at the time of 
the October 1965 Board decision and raises a reasonable 
possibility of substantiating the claim.

4.  The competent medical evidence of record shows that the 
veteran's right knee disorder preexisted military service and 
was aggravated by military service.

5.  The competent medical evidence of record shows that the 
veteran's left knee disorder is related to his 
service-connected right knee disorder.



CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  A preexisting right knee disorder was aggravated by 
active military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).

3.  A left knee disorder is proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issues on appeal as the Board is 
taking action favorable to the veteran by reopening the issue 
of entitlement to service connection for a right knee 
disorder and granting service connection for a right knee 
disorder and a left knee disorder.  As such, this decision 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).

New and Material

An October 1965 Board decision denied the veteran's claim of 
entitlement to service connection for a right knee disorder 
on the basis that a right knee disorder preexisted military 
service and was not aggravated by military service.  The 
relevant evidence of record at the time of the October 1965 
rating decision consisted of the veteran's service medical 
records and a private medical record dated in June 1965.  The 
October 1965 Board decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 
(2006).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Although the RO determined in July 2003 that new and material 
evidence was presented to reopen the claim of entitlement to 
service connection for a right knee disorder, this decision 
is not binding on the Board.  The Board must first decide 
whether evidence has been received that is both new and 
material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  Consequently, the Board will 
adjudicate the question of whether new and material evidence 
has been received, furnishing a complete explanation as to 
its reasons and bases for such a decision.

In November 2002, a claim to reopen the issue of entitlement 
to service connection for a right knee disorder was received.  
The relevant evidence of record received since the October 
1965 Board decision includes an August 2002 private medical 
report, a July 2003 VA joints examination report, and a 
September 2003 private medical report.  All of the evidence 
received since the October 1965 Board decision is "new" in 
that it was not of record at the time of the October 1965 
Board decision.  In addition, the private medical reports 
provide etiological opinions which relate the veteran's 
currently diagnosed right knee disorder to military service.  
As such, the 


Board finds that the August 2002 private medical report and 
the September 2003 private medical report raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
private medical reports are new and material for VA purposes 
and the veteran's claim of entitlement to service connection 
for a right knee disorder is reopened.

Right Knee Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

Prior to induction, a July 1957 service medical examination 
did not note or diagnose any right knee disorder.  A June 
1960 induction medical examination report stated that the 
veteran's right knee was painful in damp weather.  A June 
1960 podiatry clinic report stated that the veteran had 
dislocated his knee at least 3 times in the past.  On 
physical examination, the veteran's knee was normal other 
than an Ace bandage.

A November 1960 medical report stated that the veteran had 
dislocated his right knee as a civilian approximately 3 to 4 
years prior.  The veteran complained of weakness in the right 
knee for the previous 6 weeks, with "not much pain," and 
occasional swelling.  On physical examination, the veteran's 
right knee had no limitation of motion, was nontender, and 
had a small effusion.  There was no lateral instability or 
drawer sign.  The impression was post-traumatic arthritis.

A December 1960 medical report stated that there was 
tenderness over the right fibular head and a suggestion of a 
possible torn lateral meniscus.  A radiographic report 
conducted the same day was negative.

A January 1961 medical report gave a diagnosis of 
chondromalacia of the patella.  A March 1961 medical report 
stated that the veteran's right knee appeared stronger, but 
that pain around the underside of the patella persisted and 
was noticeably aggravated by weight bearing activities such 
as climbing and descending stairs.

An April 1961 medical report stated that the veteran had 
injured his right knee approximately 4 years prior and it had 
"been giving trouble ever since."  The report stated that 
the veteran had frequent pain in his right knee and an 
inability to perform his duty.  The report stated that there 
was frequent swelling.  The examiner wrote that the right 
knee disorder existed prior to service and was a "non[-
]service aggravated condition."  On physical examination, 
there was tenderness on the surface of the right patella and 
pain with quadriceps contraction.  The veteran had a 
"boggy" synovium and weakness in the right quadriceps.

An April 1961 medical board examination report stated that in 
1956 the veteran began experiencing right knee pain, 
limitation of motion, occasional swelling, and difficulty in 
walking over rough surfaces.  The veteran complained of pain 
in his knee.  On physical examination, the veteran had 
tenderness of the right patella surface, pain with quadriceps 
contraction, a "boggy" synovium, and weakness of the right 
quadriceps.  The report noted that x-rays of the veteran's 
right knee were 


within normal limits.  The diagnosis was chondromalacia of 
the right patella, etiology unknown, that existed prior to 
service and was "non-service aggravated."

A subsequent April 1961 radiographic report stated that views 
of the right patella showed "some small cystic areas of 
rarefaction in the sub chondral bone near the posterior 
surface of the patella.  These cyst like areas appear 
slightly more prominent than on the film of [December] 1960 
which may be related to the technique of the examination."  
There was a small accessory ossicle adjacent to the superior 
medial aspect of the patella.  The report stated that the 
"changes seen in the patella indicate degenerative disease 
probably related to the chondromalacia."

The veteran's service medical records show that he was 
subsequently discharged from service due to the right knee 
disorder.

After separation from military service, a May 1965 certified 
statement by a private physician indicated that a sprain of 
the right knee was diagnosed in June 1955, prior to entry 
into military service.

An August 2002 private medical report gave a detailed review 
of the veteran's right knee medical history which was 
consistent with the history provided in the veteran's service 
medical records.  The report stated that the veteran had 
undergone right and left knee arthroscopies since separation, 
including right knee arthroscopies in 1983 and 1994.  The 
report stated that the veteran had a total left knee 
replacement in June 1995 and a total right knee replacement 
in September 1995.  The examiner stated that the veteran

had what seems like some patellar 
subluxation, even prior to his service 
time but during the service his vigorous 
activities of basic training and 
thereafter exacerbated his knees to a 
great extent.  This is certainly verified 
by the fact he required so much treatment 
and he was dismissed medically from the 
service due to his 


knee conditions.  There is no doubt in my 
mind he has had an exacerbation of his 
knee condition during his 13 months of 
service, in 1960 and 1961, and this 
subsequently led to his need for 
arthroscopic surgery and total knee 
arthroplasty.

A July 2003 VA joints examination report stated that the 
veteran's claims file was available and had been reviewed.  
The examiner stated that "I find no evidence that he had 
problems during basic training, but within six months of 
entering the service, he started having problems with his 
right knee similar to the problems he had as a civilian."  
The report noted that x-rays of the veteran's knees showed 
that he had bilateral knee replacements.  The examiner stated

It is my opinion that his knee condition 
was not worsened by his military service 
and pre-existed his military service.  I 
can find no evidence that he had left 
knee problems, nor could you expect his 
left knee condition, which resulted in a 
knee replacement, to be related to his 
right knee condition.

A September 2003 private medical examination report stated 
that the examiner had reviewed all of the veteran's records.  
The report stated

It is important to note that [the 
veteran] had two preadmission physical 
exams prior to joining the service in 
1960 and I have reviewed both of these 
exams and they both indicate the lower 
extremities were normal and there were no 
abnormalities noted in his knees.  Then, 
following his basic training and 
induction into the military, he had 
multiple times when he had to report for 
problems with his knees and he was 
diagnosed by the military physicians with 
chondromalacia of the patella.  


This subsequently led to his dismissal 
from the military in 1961.  This is well-
documented and fortunately, [the veteran] 
has the records with him.  So I think 
there is no doubt in my mind that his 
condition came on during his tour of duty 
in the military in 1960 and 1961.  This 
is based on my review of his records. . . 
. his service time did bring on the knee 
condition which subsequently led to the 
total knee arthroplasties. . . . Let the 
report reflect that I am a Colonel in the 
Army Reserve and do evaluations at the 
[Military Entrance Processing Station] 
Center in St. Louis for similar 
conditions as [the veteran's].

The medical evidence of record shows that the veteran's right 
knee disorder preexisted military service and was aggravated 
by military service.  The veteran's testimony, his service 
medical records, and his post-service medical records 
consistently show that he sustained multiple right knee 
injuries prior to entering into active military service.  
While no right knee disorder was diagnosed on the June 1960 
induction examination, the evidence is sufficient to rebut 
the presumption of soundness clearly and unmistakably.  See 
38 U.S.C.A. § 1111; Harris v. West, 11 Vet. App. 456 (1998), 
aff'd 203 F.3d 1347 (Fed. Cir. 2000).  Accordingly, the Board 
finds that the veteran had a right knee disorder that 
preexisted military service.

Furthermore, the medical evidence of record shows that the 
veteran's preexisting right knee disorder was aggravated by 
military service.  The Board notes that the veteran's service 
medical records repeatedly state that his right knee disorder 
was not aggravated by military service.  However, the service 
medical records do not include a single explanation as to how 
the finding of non-aggravation was arrived at and the service 
medical records themselves do not support such a finding.  
The July 1957 pre-induction medical examination report did 
not note any complaints of physical manifestations of a right 
knee disorder.  The June 1960 induction medical 


examination report noted that the veteran complained of right 
knee pain in damp weather, but no physical manifestations 
were found and a right knee disorder was not diagnosed.  A 
subsequent June 1960 service medical report specifically 
stated that the veteran's knee was normal on physical 
examination.  In fact, the veteran's earliest in-service 
complaint of a right knee disorder was in a late November 
1960 examination report which stated that the veteran's knee 
had felt weak for the previous 6 weeks.  The Board emphasizes 
that this statement places the onset of the knee complaint in 
mid-October 1960, a full 4 months after the veteran entered 
into active military service.

In addition to the fact that the veteran's service medical 
records clearly show that his right knee disorder was non-
symptomatic until several months into his military service, 
they also show that after they manifested, his symptoms 
increased in severity.  The November 1960 medical examination 
stated that there veteran did not have much pain and only 
occasional swelling.  Physical examination found that his 
right knee was nontender.  The December 1960 medical report 
subsequently found tenderness over the right fibular head.  
The March 1961 medical report stated that the veteran had 
pain around the underside of the patella and specifically 
stated that it "was noticeably aggravated by weight bearing 
activities."  Finally, multiple service medical reports 
dated in April 1960 stated that the veteran had frequent 
pain, frequent swelling, and his right knee disorder 
prevented him from performing his military duties.  
Furthermore, the veteran's service medical records include 
two radiographic examinations of his right knee.  The first, 
dated in December 1960, was negative, while the second, dated 
April 1961 found multiple cysts and a small accessory 
ossicle.  While the April 1961 radiographic report stated 
that the newly visible results "may" have been due to the 
examination technique used, the Board notes that the word 
"may" is entirely speculative and as such the report does 
not conclusively show that the radiographic manifestations 
had always been present.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Finally, 
the diagnoses given to the veteran's right knee disorder 
progressed in severity from no 


diagnosis, to post-traumatic arthritis, to a possible torn 
lateral meniscus, to severe chondromalacia of the patella.

As such, the service medical records show that while the 
veteran had a preexisting right knee disorder, it was 
asymptomatic at the time of his induction into military 
service, the first symptoms began to occur over four months 
into his military service, and the symptoms dramatically 
increased in severity to the point where he was discharged by 
Medical Board due to an inability to perform his military 
duties.  Accordingly, the Board finds that the veteran's 
preexisting right knee disorder underwent an increase in 
severity during military service.  Furthermore, there is no 
evidence of record that the increase in severity is due to 
the natural progress of the disorder.

The Board notes that the July 2003 VA joints examination 
report opined that the veteran's right knee disorder was not 
aggravated by military service.  However, the examiner 
provided no basis whatsoever for this opinion.  Furthermore, 
the examiner reported that the veteran did not have any 
problems with his right knee during basic training and that 
his right knee became symptomatic approximately six months 
after entering service.  These statements are inconsistent 
with a finding that the veteran's right knee disorder was not 
aggravated by military service.

In contrast, the August 2002 and September 2003 private 
medical reports provided opinions based on the veteran's 
service medical records which stated that the veteran's right 
knee disorder preexisted military service and was aggravated 
by military service.  The physician who provided these 
opinions based them on "the fact he required so much 
treatment and he was dismissed medically from the service due 
to his knee conditions."  Furthermore, the physician who 
provided these reports stated that he evaluated similar 
conditions at the Military Entrance Processing Station in St. 
Louis.

As such, the Board finds that the preponderance of the 
evidence indicates that the veteran's right knee disorder 
preexisted military service and was aggravated by 


military service.  Accordingly, applying the doctrine of 
reasonable doubt, service connection for a right knee 
disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Left Knee Disorder

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Initially, it is noted that the veteran claims service 
connection for a left knee disorder, as secondary to a 
service-connected right knee disorder, and that service 
connection has been established for a right knee disorder, as 
discussed above.

The medical evidence of record shows that the veteran's left 
knee disorder is related to his service-connected right knee 
disorder.  The medical evidence shows that the veteran has a 
current diagnosis of a left knee disorder which has resulted 
in a total left knee replacement.  Furthermore, the competent 
medical evidence of record shows that the veteran's left knee 
disorder is related to his service-connected right knee 
disorder.  The August 2002 private medical report stated 
"[t]here is no doubt in my mind [the veteran] has had an 
exacerbation of his knee condition during his 13 months of 
service, in 1960 and 1961, and this subsequently led to his 
need for arthroscopic surgery and total knee arthroplasty."  
The September 2003 private medical report stated that the 
veteran's "service time did bring on the knee condition 
which subsequently led to the total knee arthroplasties."

In the July 2003 VA joints examination report, the examiner 
stated "I can find no evidence that [the veteran] had left 
knee problems, nor could you expect his left knee condition, 
which resulted in a knee replacement, to be related to his 
right knee condition."  In regards to the first part of this 
statement, the Board emphasizes that the veteran has never 
claimed that his left knee disorder was incurred in military 
service.  Rather, he has claimed that his left knee disorder 
was caused by over-use of the knee due to compensating for 
the right knee disorder.  Furthermore, the August 2002 and 
September 2003 private medical reports stated that the 
veteran's left knee disorder was caused by the exacerbation 
of his knee disorder during military service.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's left knee disorder is related 
to a service-connected disability and therefore, service 
connection for a left knee disorder is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is granted.

Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


